DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         ROCHELLE SILVER,
                             Appellant,

                                     v.

                           BLAIR DIMITRO,
                              Appellee.

                              No. 4D19-3937

                           [October 22, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Charles E. Burton, Judge; L.T. Case No.
502016DR009066.

  Rochelle Silver, Wellington, pro se.

  Blair Dimitro, North Delray Beach, pro se.

PER CURIAM.

  Affirmed.

GROSS, MAY and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.